UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires:May 31, 2012 Estimated average burden hours per response 2.50 SEC FILE NUMBER 333-156263 CUSIP NUMBER (Check one): x Form10-K  Form20-F  Form11-K  Form10-Q  Form10-D  FormN-SAR FormN-CSR For Period Ended: September 30, 2009 Transition Report on Form10-K Transition Report on Form20-F Transition Report on Form11-K Transition Report on Form10-Q Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT
